                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      STRIKE 3 HOLDINGS, LLC,
                                                                                        Case No. 18-cv-05997-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER GRANTING LEAVE TO
                                                                                        SERVE THIRD PARTY DISCOVERY
                                  10     JOHN DOE SUBSCRIBER ASSIGNED                   AND EXTENSION OF TIME TO
                                         IP ADDRESS 73.222.32.98,                       EFFECTUATE SERVICE
                                  11
                                                       Defendant.                       Re: Dkt. Nos. 8, 9
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court are plaintiff Strike 3 Holdings, LLC’s (“Strike 3”) motions for Leave

                                  15   to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference (Dkt. 8), and for an

                                  16   Extension of Time to Effectuate Service on Defendant (Dkt. 9). The matters are fully

                                  17   briefed and suitable for decision without oral argument. Having read the papers and

                                  18   carefully considered the arguments and the relevant legal authority, and good cause

                                  19   appearing, the court hereby GRANTS both motions as follows.

                                  20   A.     Motion for Discovery Prior to A Rule 26(f) Conference

                                  21          “In the Ninth Circuit, courts use the ‘good cause’ standard to determine whether

                                  22   discovery should be allowed to proceed prior to a Rule 26(f) conference. Good cause

                                  23   may be found where the need for expedited discovery, in consideration of the

                                  24   administration of justice, outweighs the prejudice to the responding party.” UMG

                                  25   Recordings, Inc. v. Doe, No. C 08-1193 SBA, 2008 WL 4104214, at *4 (N.D. Cal. Sept. 3,

                                  26   2008) (collecting cases). “[T]here is no prejudice where the discovery request is narrowly

                                  27   tailored to only seek [a defendant’s] identity.” Id. “In Internet infringement cases, courts

                                  28   routinely find good cause exists to issue a Rule 45 subpoena to discover a Doe
                                  1    defendant's identity, prior to a Rule 26(f) conference, where a plaintiff makes” certain

                                  2    showings. Id. (citations omitted) (collecting cases granting leave to take early discovery).

                                  3           “District courts in this [Ninth] circuit have developed a four-part test for determining

                                  4    when to allow early discovery. Under the test applied in Columbia Insurance Co. v.

                                  5    seescandy.com[,185 F.R.D. 573, 575 (N.D. Cal. 1999)], the moving party must: ‘(1)

                                  6    identify the defendant with enough specificity to allow the Court to determine whether the

                                  7    defendant is a real person or entity who could be sued in federal court; (2) recount the

                                  8    steps taken to locate the defendant; (3) show that its action could survive a motion to

                                  9    dismiss; and (4) file a request for discovery with the Court identifying the persons or

                                  10   entities on whom discovery process might be served and for which there is a reasonable

                                  11   likelihood that the discovery process will lead to identifying information.’” Ebates, Inc. v.

                                  12   Does, No. 16-CV-01925-JST, 2016 WL 2344199, at *1 (N.D. Cal. May 3, 2016) (quoting
Northern District of California
 United States District Court




                                  13   SBO Pictures, Inc. v. Does 1-3036, No. 11-4220 SC, 2011 WL 6002620, at *2 (N.D. Cal.

                                  14   Nov. 30, 2011)).

                                  15          Plaintiff has established that “good cause” exists for it to serve a third-party

                                  16   subpoena on defendant’s internet service provider, Comcast Cable Communications,

                                  17   LLC (“Comcast”). As such, Strike 3 may serve Comcast with a Rule 45 subpoena

                                  18   commanding Comcast to provide Strike 3 with the name and address of the defendant to

                                  19   whom Comcast assigned the IP address set forth in the complaint—73.222.32.98.

                                  20   Plaintiff shall attach to any such subpoena a copy of this order. This order does not

                                  21   authorize plaintiff to serve any third party other than Comcast with a Rule 45 subpoena.

                                  22   Plaintiff may only use the information Comcast discloses in response to the subpoena to

                                  23   litigate this action, and for no other purpose.

                                  24   B.     Motion to Extend Service Deadline

                                  25          Federal Rule of Civil Procedure 4(m) provides that “If a defendant is not served

                                  26   within 90 days after the complaint is filed, the court—on motion or on its own after notice

                                  27   to the plaintiff—must dismiss the action without prejudice against that defendant or order

                                  28   that service be made within a specified time. But if the plaintiff shows good cause for the
                                                                                         2
                                  1    failure, the court must extend the time for service for an appropriate period.”

                                  2           Plaintiff has shown good cause for its failure to serve defendant. As such, plaintiff

                                  3    shall have until March 5, 2019 to effectuate service of a summons and complaint on

                                  4    defendant.

                                  5                                          CONCLUSION

                                  6           For the foregoing reasons, plaintiff’s motions for leave to serve third-party

                                  7    discovery and for an extension to serve defendant are GRANTED, subject to the

                                  8    provisions of this order.

                                  9           IT IS SO ORDERED.

                                  10   Dated: January 4, 2019

                                  11                                                __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  12
Northern District of California




                                                                                    United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
